DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to Application No. 17/372,688 filed on 7/12/2021.
Claims 1-20 have been examined and are pending in this application.
Priority
Acknowledgment is made of Applicant’s claim for priority under 35 U.S.C. 119 (e) to Provisional Application No.: 62/582,833, filed on 11/07/2017 and for priority under 35 U.S.C. 120 to Application No.: 16/183,517, filed on 11/07/2018.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 
Claim(s) 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Regarding Claim 20, the preamble of claim 1 recites, “A system to manage information technology infrastructure, comprising:” and claim 20 recites “the method of claim 1, comprising:”. The claim recites both a system to manage information technology infrastructure, along with a method.  The claims do not reasonably apprise a person of ordinary skill in the art of its scope and they are invalid under 35 U.S.C. § 112 (b). (See MPEP 2173.05(p) II  [R-08.2017] and IPXL Holdings, LLC v. Amazon.com, Inc, 430 F.3d 1377, 1384 (Fed. Cir. 2005)).  It is unclear as to how the Examiner should interpret the scope of the claims and whether the claim scope is directed to a system claim or a method claim.  Applicant may want to reconsider the claim language to avoid reciting both a system and a method within the same dependent claim.  For the purposes of examination and in view of dependent claims 12-19 relying on the method of claim 11, the Examiner interprets the claim as a method. 
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim(s) 1-3, 6-7, 11-13, 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Kothari et al. (US 2017/0195394; Hereinafter “Kothari”) in view of Bakhmutov et al. (US 20160330266; Hereinafter “Bakhmutov”) .
Regarding claim 1, Kothari teaches a system to manage information technology infrastructure, comprising: a remote view system comprising one or more processors and memory (Kothari: Para. [0049]-[0054], Para. [0051]); a session controller of the remote view system to: 
activate a real-time communication session and a code for the real-time communication session (Kothari: Para. [0049]-[0054], Para. [0051], The tag server 135 can generate or configure the tag to include a client-side script. The tag server 135 can generate the tag with a <script> element that includes scripting statements or a pointer or link to an external script file. The tag server 135 can generate or configure the tag to point to an external script file using a src attribute of the tag. An external script can be executed asynchronously with the rest of the web page (e.g., the script executed while the web page continues parsing), or when the page has finished parsing. Para. [0054], The data processing system 120 can provide the tags to one or more entities. The data processing system 120 (via tag server 135) can provide a first type of tag to a first entity and a second type of tag to a second entity.  Para. [0057], The communication tag template can include or define actions for the communication tag to perform responsive to detecting a satisfactory trigger event. A tag performing an action can refer to a tag configured to or executed to cause a web browser, processor, or computing device to perform the action. Actions can include, for example, generating a request for an identifier, generating a request for an allocated virtual number, launching a call application to initiate a communication channel using the received allocated virtual number. Para. [0022], [0032]-[0033], [0073], [0091]); 
generate a link comprising an indication of the code for the real-time communication session (Kothari: Para. [0073], The data processing system 120 can generate a link in the map data structure 160 between the combination of the communication endpoint identifier, site identifier, and computing session identifier. The data processing system 120 can assign one or more attributes to the link, such as a link creation time stamp that indicates when the link was created, a request time stamp that indicates when the data processing system 120 received the request or the communication tag generated the request, a geographic location of the computing device 110 generating the request.  Para. [0056], For example, the communication tag template may define a trigger event based on detecting an interaction with an object associated with the communication tag. An object associated with the communication tag can include a graphical user interface widget, such as a button, link, dropdown menu, or icon. Para. [0022], Para. [0032]-[0033], Para. [0049]-[0054], Para. [0091]); 
identify, via a lookup in a database using the code, an identifier of a mobile telecommunications device remote from the remote view system (Kothari: Para. [0032]-[0033], The analytics tag can determine an identifier of a network activity session of a computing device. The analytics tag can determine the identifier responsive to detecting network activity between the computing device and the web site. The method can include the data processing system receiving a request to allocate a phone number. The data processing system can receive the request via the communication tag causing the computing device to generate and transmit the request. The request can include a first field comprising the communication endpoint identifier, a second field comprising the site identifier for the web site, and a third field comprising a session identifier for the computing device. The method can include the data processing system determining a virtual phone number to assign to a combination of the communication endpoint identifier provided in the first field of the request, the site identifier provided in the second field of the request, and the session identifier provided in the third field of the request. Para. [0022], Para. [0049]-[0054]); 
transmit, using the identifier and via a network, the link to the mobile telecommunications device, the mobile telecommunications device to (Kothari: Para. [0045], The content may include a phone number, a virtual phone number, or a call extension. The content item may include an advertisement in the form of a sponsored link provided by content providers and included by data processing system (e.g., via content selector) for display with the search results page. The content item may include a link or button to a phone number that facilitates providing reporting data to a content provider. In cases where the content item includes a virtual phone number or a call extension, the content item may be referred to as a call content item. Para. [0022], Para. [0032]-[0033], Para. [0049]-[0054], Para. [0066], The allocation engine 140 may provide a link to the unique virtual phone number that, when selected by a user of the computing device 110, causes the computing device 110 to initiate a communications channel with the data processing system 120. For example, selecting the link provided by the allocation engine 140 via the computing device 110 can initiate a phone call to the data processing system 120.): 
display an indication of the link via a display device of the mobile telecommunications device (Kothari: Para. [0023]-[0025], Para. [0025], For example, a data processing system can select and provide a call content item for display with a webpage. The call content item may include an advertisement (e.g., supplemental content item) in the form of a sponsored link (e.g., image, multimedia, video, text) included by the search engine (e.g., via content selector) in or alongside the search results (e.g., main content). In some cases, the call content item may include an advertisement in the form of a sponsored link in or alongside main content provided by a content publisher (e.g., an article or multimedia stream). Para. [0056], Para. [0076]); 
receive, via an input interface of the mobile telecommunications device, a selection of the link (Kothari: Para. [0023]-[0025], Para. [0056], Para. [0066]-[0067], In some implementations, the data processing system 120 can provide the virtual phone number for display with the content item on the webpage responsive to receiving an indication of interest in the content item. For example, the data processing system 120 can display the content item on the webpage with a button, drop down menu, icon, roll-over icon, or other user interface widget. When a user interacts with the user interface widget (e.g., clicking or selecting a button), the data processing system can receive an indication of the user selection. Para. [0076]-[0077]); and 
launch a web browser to request content provided via the link (Kothari: Para. [0023]-[0025], Para. [0056], Para. [0077], The virtual phone number can be provided with a content item via a user interface. An example of a user interface provided by the data processing system is illustrated in FIG. 3. The data processing system 120 (e.g., via the allocation engine 140) can provide the first virtual phone number via the webpage. A computing device 110 may include call capabilities and may initiate a call (or other telecommunications channel) to the virtual phone number by dialing the number or selecting an interactive link of the number which initiates a call process of the device 110.); 
the session controller to: receive, responsive to the selection of the link, the request for content from the mobile telecommunications device, the request indicating the code embedded in the link (Kothari: Para. [0023]-[0028], Para. [0056], Para. [0078], Para. [0100], A user may select the link 320 can cause the tags embedded and rendered on the webpage 305 to generate a request for a phone number. Responsive to receiving the request, the data processing system 210 (e.g., via allocation engine 140) may provide a virtual phone number 330. The virtual phone number 330 may be displayed via a pop-up window, by replacing the text 320, by directing the user to another website.); 
obtain, responsive to the selection, access to data from a sensor of the mobile telecommunications device (Kothari: Para. [0023]-[0028], Para. [0056], Para. [0078], The data processing system 120 can receive a call from a communication device such as computing device 110, or other communication device associated with the computing device 110, to initiate a first communication channel via the first virtual phone number. The data processing system 120 can include a call router 145 designed and constructed to receive a request to initiate a communication channel corresponding to the allocated virtual phone number and establish the communication channel. The data processing system 120 (e.g., via call router 145) can receive a call from the computing device 110 directed to the allocated virtual phone number. For example, the computing device 110 may dial the first virtual phone number to initiate the telecommunications channel and the data processing system 120 may receive an indication of initiation of the telecommunication (e.g., a ring). The data call router 145 may perform one or more functions upon receiving the call (or indication thereof). Para. [0122], Other kinds of devices can be used to provide for interaction with a user as well; for example, feedback provided to the user can be any form of sensory feedback, e.g., visual feedback, auditory feedback, or tactile feedback; and input from the user can be received in any form, including acoustic, speech, or tactile input.); 
identify, via a lookup in the database using the code, the real-time communication session corresponding to the code (Kothari: Para. [0023]-[0028], Para. [0056]-[0057], Para. [0079], Responsive to receiving the call, the data processing system 120 can perform a lookup in a database using the allocated virtual phone number to identify a second number corresponding to the communication endpoint (e.g., the communication endpoint preconfigured on the communication tag). The data processing system 120 can also identify computing session data corresponding to the session identifier mapped to the allocated virtual phone number in the map data structure 160. For example, the first virtual phone number may be used to call the data processing system 120 and further used to access the linked content item impression data and identify the communication endpoint identifier of a content provider device 125. The communication endpoint identifier may be used to call the content provider (or customer service representative or agent device thereof). In some cases, the content provider may provide the second number when setting up the content campaign, and the second number may be stored in a database of the data processing system 120.); 
establish, via a web socket over a network protocol, the real-time communication session with a data feed from the sensor (Kothari: Para. [0023]-[0028], Para. [0056]-[0057], Para. [0065], The data processing system 120 can receive the request via network 105 from the computing device 110. The data processing system 120 can process or parse the data packets comprising the request. The data processing system 120 can determine that the request is for an allocated virtual phone number. The data processing system 120 can further determine that the request is for an allocated virtual phone number corresponding to the communication endpoint included in a first field of the request, a site identifier included in a second field of the request, and a computing session identifier included in a third field of the request.).
Kothari does not explicitly teach provide, based on at least a portion of the data feed, a command to control the mobile telecommunications device.
In an analogous art, Bakhmutov teaches a system and method wherein provide, based on at least a portion of the data feed, a command to control the mobile telecommunications device (Bakhmutov: Para. [0035], After the user selects the target device PC 104 and a function to be performed remotely on the device 104, the web browser of the originating mobile device 102 transmits, via the web API functions 124, to the remote control web service 120 of web server 118 a remote control command, which may include the target device selection, the function selection, and any necessary user identifier information, such as, a hash of the originating user device identifier and other information. The remote control web service 120 may in turn transmit the received remote control command, via, for example, push technology, such as Apple Push Notification Service (APNS) or Google Cloud Messaging (GCM), to the web API functions of the browser of the PC 104, which will perform the function associated with the received remote control command. Para. [0033]-[0039] ).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Bakhmutov with the system and method of Kothari to include wherein provide, based on at least a portion of the data feed, a command to control the mobile telecommunications device because this functionality provides for a more efficient, platform independent mechanism for remotely controlling a device (Bakhmutov: Para. [0004]). 
Regarding claim 2, Kothari, in combination with Bakhmutov, teaches the system of claim 1, comprising: the remote view system to transmit the link via a short message service protocol (Kothari: Para. [0098], The virtual phone number 330 can be provided via a pop up window, replace the link 320, be displayed adjacent to the content item, and be sent to the user device via a notification, alert, SMS text message or email.).
Regarding claim 3, Kothari, in combination with Bakhmutov, teaches the system of claim 1, comprising: the remote view system to provide the command comprising an icon indicating a direction to move the mobile telecommunications device (Kothari: Para. [0114], The input device 530 can also include a cursor control, such as a mouse, a trackball, or cursor direction keys, for communicating direction information and command selections to the processor 510 and for controlling cursor movement on the display 535.).
Regarding claim 6, Kothari, in combination with Bakhmutov, teaches the system of claim 1, wherein the code is embedded in the link, the code comprising a numerical code (Kothari: Fig. 3, Para. [0099], The advertisement 315 may further include a link 320 to access a virtual number. A user may select the link 320 can cause the tags embedded and rendered on the webpage 305 to generate a request for a phone number. Responsive to receiving the request, the data processing system 210 (e.g., via allocation engine 140) may provide a virtual phone number 330. [numeric code 330 is embedded within the link 320 such that when the link 320 is clicked, the numerical code is activated]).
Regarding claim 7, Kothari, in combination with Bakhmutov, teaches the system of claim 1, wherein responsive to selection of the link, the mobile telecommunication device calls an application programming interface that provides a prompt for display on the mobile telecommunications device (Bakhmutov: Para. [0005], The method further includes receiving, via the web API, a remote control command that instructs a web browser of a second user device to perform a function associated with the remote control command. The method further includes transmitting, via the web API, the selected remote control command to the web browser of the second user device to perform the function on the second user device. Para. [0008], In another example, the web API may be configured to generate a user interface component in the web browser of the first user device; and detect activation of the user interface component by the user within the web browser of the first user device.), the prompt requesting authorization to access the sensor of the mobile telecommunications device (Kothari: Para. [0039], A user of a computing device 110 can affirmatively authorize the data processing system 120 to obtain network activity information corresponding to the user's computing device 110. For example, the data processing system 120 can prompt the user of the computing device 110 for consent to obtain one or more types of network activity information. The identity of the user of the computing device 110 can remain anonymous and the computing device 110 may be associated with a unique identifier (e.g., a unique identifier for the user or the computing device provided by the data processing system or a user of the computing device). Bakhmutov: Para. [0005], [0008]).
Regarding claims 11-13, claims 11-13 are rejected under the same rational as claims 1-3, respectively.
Regarding claims 16-17, claims 16-17 are rejected under the same rational as claims 6-7, respectively.

Claim(s) 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kothari et al. (US 2017/0195394; Hereinafter “Kothari”) in view of Bakhmutov et al. (US 20160330266; Hereinafter “Bakhmutov”) and further in view of Sullad et al. (US 2015/0067035; Hereinafter “Sullad”).
Regarding claim 4, Kothari, in combination with Bakhmutov, teaches the system of claim 1. Kothari, in combination with Bakhmutov, does not explicitly teach comprising: the remote view system to provide the command comprising an icon indicating to zoom in on an object.  
In an analogous art, Sullad teaches a system and method comprising: the remote view system to provide the command comprising an icon indicating to zoom in on an object (Sullad: Para. [0173], The local view module 540 may then allow the user to manipulate the area 1510 of the display output that is displayed in the remote application view 704. For example, the local view module 540 may allow the user to zoom in by moving two fingers away from each other on a touch screen 565 starting at a desired zoom in location. The local view module 540 may also include zoom in and zoom out buttons on the local GUI 702 and 706.).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Sullad with the system and method of Kothari and Bakhmutov to include the remote view system to provide the command comprising an icon indicating to zoom in on an object because this functionality provides enhanced portability and features for remote sessions from one client device to another (Sullad: Para. [0005]). 
Regarding claim 14, claim 14 is rejected under the same rational as claim 4.

Claim(s) 5, 8, 15, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kothari et al. (US 2017/0195394; Hereinafter “Kothari”) in view of Bakhmutov et al. (US 20160330266; Hereinafter “Bakhmutov”) and further in view of Elad et al. (US 2017/0195392; Hereinafter “Elad”).
Regarding claim 5, Kothari, in combination with Bakhmutov, teaches the system of claim 1. Kothari, in combination with Bakhmutov, does not explicitly teach comprising the remote view system to: identify a remote support technician device; generate the code to pair the mobile telecommunications device with the remote support technician device; and store, in an index, the code for the real-time communication session and an indication of the remote support technician paired with the mobile telecommunications device. 
In an analogous art, Elad teaches a system and method comprising the remote view system to: 
identify a remote support technician device (Elad: Para. [0029], That is, the merchant server 108 may call functions of the application programming interface 112 to inform the communication server 110 that a client of the merchant wishes to conduct a communication session with a destination party. In various embodiments, the merchant server 108 may identify the destination party based on, for example, information included in the client's request, and may issue an HTTP/HTTPS request to communicate with the destination party.); 
generate the code to pair the mobile telecommunications device with the remote support technician device (Elad: Para. [0033], In various embodiments, the communication server 110 may request the one or more RTC application servers 120 to set up the IP to PSTN call by providing information (e.g., IP address) of the client and destination information (e.g., telephone number) of the merchant's representative. The one or more RTC application servers 120 may use address translation to translate the IP address of the client into a telephone number. The one or more RTC application servers 120 may then use the translated telephone number to place the call the merchant's representative over the PSTN network. For example, to place the call, the one or more RTC application servers 120 may provide the translated telephone number of the client and the telephone number of the merchant's representative to a PSTN provider. Upon acceptance of the call by the destination party, the IP to PSTN call is set up and the client and the merchant's representative may communicate. Para. [0034]-[0035]); and 
store, in an index, the code for the real-time communication session and an indication of the remote support technician paired with the mobile telecommunications device (Elad: Para. [0033], The one or more RTC application servers 120 may use address translation to translate the IP address of the client into a telephone number. The one or more RTC application servers 120 may then use the translated telephone number to place the call the merchant's representative over the PSTN network. [address translation is performed via tables or indexes for data mapping])
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Elad with the system and method of Kothari and Bakhmutov to include comprising the remote view system to: identify a remote support technician device; generate the code to pair the mobile telecommunications device with the remote support technician device; and store, in an index, the code for the real-time communication session and an indication of the remote support technician paired with the mobile telecommunications device because this functionality provides for optimized provisioning of real-time communication services (Elad: Para. [0006]). 
Regarding claim 8, Kothari, in combination with Bakhmutov, teaches the system of claim 1. Kothari, in combination with Bakhmutov, does not explicitly teach comprising the remote view system to: select a server to manage the real-time communication session; and relay the data feed between the sensor of the mobile telecommunications device and a remote support technician device via the selected server.  
In an analogous art, Elad teaches a system and method comprising the remote view system to: 
select a server to manage the real-time communication session (Elad: Fig. 1, Para. [0015], code to select a number of real-time communication (RTC) applications running on one or more application servers for supporting the real-time communication session, and code to enable the selected RTC applications to support the communication session between the first device and the second device over a combination of the first network and the second network.); and 
relay the data feed between the sensor of the mobile telecommunications device and a remote support technician device via the selected server (Elad: Para. [0022], The communication server 110 manages, monitors, and maintains various applications and services. The communication server 110 includes the application programming interface (API) 112 to receive commands and messages from the merchant server 108, and relays the received commands and messages to the appropriate application servers for processing. The communication server 110 conveniently provides a unified interface to the merchants/developers for using different services provided by the communication gateway 116, the RTC applications 121, the database 130, and the billing server 140. The merchants/developers are then able to leverage the unified interface of the communication server 110 to provide different types (e.g., video, voice, text, file sharing) of real-time communications to their clients. As such, the communication server 110 provides unified access to the applications and services provided by the communication gateway 116, the RTC application servers 120, the database 130, and the billing server 140 for the convenience of the merchant/developer. [under the BRI, merchant meets the remote support technician limitation], Para. [0036]-[0040]).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Elad with the system and method of Kothari and Bakhmutov to include comprising the remote view system to: select a server to manage the real-time communication session; and relay the data feed between the sensor of the mobile telecommunications device and a remote support technician device via the selected server because this functionality facilitates selection of real-time communication features through a communication server such that the real-time communication services are enhanced (Elad: Para. [0002]). 
Regarding claim 15, claim 15 is rejected under the same rational as claim 5.
Regarding claim 18, claim 18 is rejected under the same rational as claim 8.

Claim(s) 9-10 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kothari et al. (US 2017/0195394; Hereinafter “Kothari”) in view of Bakhmutov et al. (US 20160330266; Hereinafter “Bakhmutov”) and further in view of Thomason et al. (US 2009/0033736; Hereinafter “Thomason”).
Regarding claim 9, Kothari, in combination with Bakhmutov, teaches the system of claim 1.  Kothari, in combination with Bakhmutov, does not explicitly teach comprising: the remote view system to establish the real-time communication session with the data feed between the mobile telecommunications device and a remote support technician device absent a relay between a server of the remote view system.  
In an analogous art, Thomason teaches  a system and method comprising: the remote view system to establish the real-time communication session with the data feed between the mobile telecommunications device and a remote support technician device absent a relay between a server of the remote view system (Thomason: Para. [0021], In accordance with a preferred embodiment of the present invention, the technician(s) couples the remote job site communication apparatus to the wireless communication link(s) and to the local station communication apparatus. Alternatively, the advisor(s) may initiate the connection to the wireless job site communication apparatus by coupling the local station to the Internet, via a web browser and the wireless communication link, by entering an Internet address (URL) specific to a wireless camera(s) coupled with the wireless portable processor.).  
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Thomason with the system and method of Kothari and Bakhmutov to include comprising: the remote view system to establish the real-time communication session with the data feed between the mobile telecommunications device and a remote support technician device absent a relay between a server of the remote view system because this functionality provides for real time communication for technicians via remote connections (Thomason: Para. [0021]). 
Regarding claim 10, Kothari, in combination with Bakhmutov, teaches the system of claim 1. Kothari, in combination with Bakhmutov, does not explicitly teach comprising: the remote view system to add a remote support technician device to the real-time communication session via the web socket over the network protocol.
In an analogous art, Thomason teaches a system and method comprising: the remote view system to add a remote support technician device to the real-time communication session via the web socket over the network protocol (Thomason: Para. [0021], In accordance with a preferred embodiment of the present invention, the technician(s) couples the remote job site communication apparatus to the wireless communication link(s) and to the local station communication apparatus. Alternatively, the advisor(s) may initiate the connection to the wireless job site communication apparatus by coupling the local station to the Internet, via a web browser and the wireless communication link, by entering an Internet address (URL) specific to a wireless camera(s) coupled with the wireless portable processor.).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Thomason with the system and method of Kothari and Bakhmutov to include comprising: the remote view system to add a remote support technician device to the real-time communication session via the web socket over the network protocol because this functionality provides for real time communication for technicians via remote connections (Thomason: Para. [0021]). 
Regarding claims 19-20, claims 19-20 are rejected under the same rational as claims 19-20, respectively.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nelson Giddins whose telephone number is (571)272-7993.  The examiner can normally be reached on Monday - Friday, 9:00 AM - 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristine Kincaid can be reached at (571) 272-4063.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NELSON S. GIDDINS/            Primary Examiner, Art Unit 2437